Citation Nr: 9927579	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-07 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disorder as 
a result of exposure to mustard gas.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for a 
lung disorder on both a direct basis and as a residual of 
exposure to mustard gas.  In that same decision, the RO also 
denied service connection for PTSD.

In March 1997, the Board denied the veteran's claim of 
entitlement service connection for a lung disorder on a 
direct basis and remanded the claims of entitlement to 
service connection for a lung disorder as a residual of 
exposure to mustard gas and entitlement to service connection 
for PTSD.  The case has since been returned for final 
appellate review and the only two issues certified for 
appellate review are those listed on the front page of this 
decision.


FINDINGS OF FACT

1.  The record does not contain competent evidence showing 
that the veteran experienced full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active service.

2.  The veteran's lung disorder, to include bronchitis and 
chronic obstructive pulmonary disease, are not attributable 
to exposure to mustard gas as the result of service.

3.  There is no competent medical evidence of a current 
diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for a 
lung disorder as a residual of exposure to mustard gas have 
not been met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.316 (1998).

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Service Connection Laws and Regulations  

Service connection may be established for a disability 
resulting from personal injury sustained or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury sustained or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id. 

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

A.  Service Connection for a Lung Disorder as a Residual of 
Exposure to Mustard Gas

Initially, the Board finds that in accordance with Pearlman 
v. West, 11 Vet. App. 443 (1998) the veteran's claim of 
entitlement to service connection for a lung disorder as a 
residual of exposure to mustard gas is well grounded.  In 
Pearlman, the Court held that 38 C.F.R. § 3.316, involving 
claims based on chronic effects of exposure to mustard gas, 
created a relaxed standard for well grounding such claims 
because World War II mustard gas testing was classified and 
records associated with these test were generally 
unavailable.  The Court specifically held that, for purposed 
of submitting a well-grounded claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Board must assume 
for well groundedness purposes that lay testimony of a 
veteran regarding exposure is true.  The veteran herein 
claims that he was exposed to mustard gas during his service 
in World War II and that he was not able to wear a gas mask 
in order to protect himself.  Accordingly, the Board finds 
that the claim for service connection for a lung disorder as 
a residual to this exposure is well grounded.  

Exposure must fall into one of the following proscribed 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or COPD; 
or (3) full-body exposure to nitrogen mustard during active 
military service with the subsequent development of acute 
nonlymphocytic leukemia. 38 C.F.R. § 3.316 (a).

As noted above, the veteran's claim of entitlement to service 
connection for a lung disorder as a residual of exposure to 
mustard gas is well grounded.  Pearlman.  In determining that 
the veteran's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1998).   

The Board observes the veteran's contention that he suffers 
from a lung disorder as secondary to exposure to mustard gas 
in service.  More specifically, he maintains that he was 
exposed to mustard gas during training and that he was 
required to take off his mask.  The veteran was unable to 
recall the specific dates or places of the alleged in-service 
exposure.  In support of his contention, the Board remanded 
the veteran's claim of entitlement to service connection for 
a lung disorder as a residual of exposure to mustard gas to 
the RO for additional development in March 1997, to include 
an attempt to verify the veteran's alleged exposure to 
mustard gas in accordance with VBA Circular 21- 95-4.  A 
review of the record shows that the requested development was 
accomplished.  However, these efforts failed to locate any 
evidence establishing that the veteran was ever exposed to 
any of the vesicant agents listed in 38 C.F.R. § 3.316.  
Indeed, in November 1997, the RO reported that the veteran 
was not on the list of participants exposed to mustard gas 
training/testing.

While the private and VA medical evidence of record reflects 
that the veteran has been diagnosed as having bronchitis and 
chronic obstructive pulmonary disease (COPD), two disorders 
for which service connection may be established if there 
actually was full-body exposure to mustard gas during 
service, the Board is unable to extend the presumption of 
service connection for either disorder as the evidence of 
record does not establish that he was exposed to any of the 
vesicant agents listed under 38 C.F.R. § 3.316, including 
mustard gas, during his period of active service.  Therefore, 
the Board finds that service connection is not warranted on a 
presumptive basis in accordance with 38 C.F.R. § 3.316 
because a clear preponderance of the evidence on file is 
against a finding that the veteran had "full-body exposure" 
to nitrogen or sulfur mustard or Lewisite at any time during 
active service.  The only evidence on file of full body 
exposure consists of the veteran's contentions, which are 
unsupported by the official evidence of record. 

Accordingly, the Board finds that a clear preponderance of 
the evidence is against the veteran's sole, unsubstantiated 
and not credible assertion that he received full-body 
exposure to mustard gas during active service.  That being 
the case, service connection on a presumptive basis for a 
lung disorder in accordance with 38 C.F.R. § 3.316 is not 
warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Service Connection for PTSD

The threshold question to be answered concerning the 
veteran's claim of entitlement to service connection for PTSD 
is whether he has presented evidence of a well grounded 
claim.  For the reasons set forth below, the Board finds that 
the veteran has not met his burden of submitting evidence to 
support a belief by a reasonable individual that his claim of 
entitlement to service connection for PTSD is well grounded. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claim in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304 (f) (1998).  

In this veteran's case, service medical records are negative 
for a diagnosis of PTSD.  A November 1945 service separation 
examination revealed no psychiatric abnormality.  

In a claim, dated in May 1994, almost 50 years after service 
separation, the veteran claimed that he had PTSD as a result 
of being an interpreter with the 221st CIC Detachment, 
Headquarters XXI Corps.  He maintains that as an interpreter, 
he had to interrogate the enemy and that he felt threatened 
at times (i.e. he remembered that there would be guards 
standing on both sides of him with rifles.)  

Post-service medical evidence of record, to include VA and 
private treatment records, dating from 1994 to 1998, do not 
reflect any diagnosis of PTSD.  Indeed, during VA psychiatric 
examinations, conducted in June and December 1994 and 
December 1997, the diagnosis senile dementia of moderate 
severity was entered.  During a December 1997 VA examination, 
the examiner indicated that there was virtually no 
information to suggest that the veteran experienced traumatic 
stressors as an interpreter during service, and that even if 
a stressor could have been delineated, the veteran's symptom 
picture did not reveal anything suggestive of PTSD.  Finally, 
a June 1998 medical report, submitted by Gunter M. Nashelsky, 
M.D., a physician specializing in arthritis, indicated that 
the veteran had a history compatible with PTSD syndrome.  
Yet, Dr. Nashelsky did not find that the veteran had symptoms 
compatible with a diagnosis of PTSD.  In summary, a 
comprehensive review of the record is devoid of a clear 
diagnosis of PTSD and, as such, the veteran's claim for such 
disability must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).

While the Board recognizes the veteran's contention that he 
currently has PTSD as a result of service during World War 
II, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of any 
PTSD.  Consequently, his statements are credible with regard 
to his subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing that he currently has a diagnosis of PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify belief by a fair 
and impartial individual that his claim of entitlement to 
service connection for PTSD to be well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, the claim must be denied as not well 
grounded.  Since his claim is not well grounded, the VA has 
no duty to assist the veteran in developing the record to 
support his claim.  See Epps. 

As to the foregoing claim of entitlement to service 
connection for PTSD, the Board recognizes that the RO denied 
the veteran's claim on the merits in a May 1998 Supplemental 
Statement of the Case, while the Board has concluded that the 
claim is not well-grounded.  However, the Court has held that 
"when a RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim of entitlement to service connection for 
PTSD, and the reasons why his current claim for such 
disability is inadequate.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).


ORDER

Service connection for a lung disorder as a residual of 
exposure to mustard gas is denied.

Evidence of a well-grounded claim of entitlement to service 
connection for PTSD not having been submitted, the appeal 
with respect to this issue is denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

